Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  September 22, 2006                                                             Clifford W. Taylor,
                                                                                          Chief Justice

  129438                                                                        Michael F. Cavanagh
  129482                                                                        Elizabeth A. Weaver
                                                                                       Marilyn Kelly
                                                                                  Maura D. Corrigan
  RICHARD T. CLERC, Personal Representative of                                  Robert P. Young, Jr.
  the Estate of SARALYN M. CLERC, Deceased,                                     Stephen J. Markman,
                                                                                               Justices
                 Plaintiff-Appellee,
  v        	                                           SC: 129438
                                                       COA: 254940
                                                       Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL 

  HOSPITAL, 

             Defendant-Appellant, 

  and
  ROBERT BAKER, M.D.,

             Defendant-Appellee. 

  _________________________________________/ 

  RICHARD T. CLERC, Personal Representative of

  the Estate of SARALYN M. CLERC, Deceased,

                 Plaintiff-Appellee, 

  v        	                                           SC: 129482
                                                       COA: 254940
                                                       Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL 

  HOSPITAL, 

             Defendant-Appellee, 

  and
  ROBERT BAKER, M.D.,

             Defendant-Appellant. 

  _________________________________________/ 


         On order of the Court, the applications for leave to appeal the August 4, 2005
  judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), we
  direct the Clerk to schedule oral argument on whether to grant the applications or take
  other peremptory action permitted by MCR 7.302(G)(1). The parties shall submit
                                                                                                               2

supplemental briefs within 42 days of the date of this order addressing whether: (1) when
the trial court conducts an evidentiary hearing consistent with the gatekeeping obligation
of MRE 702, described in both Gilbert v DaimlerChrysler Corp, 470 Mich 749 (2004),
and Craig v Oakwood Hospital, 471 Mich 67 (2004), and satisfies the requirements of
MCL 600.2955, but determines that the proponent of the expert has not put forth
sufficient evidence that the expert’s proposed testimony is “the product of reliable
principles and methods,” the trial court is nevertheless required to conduct a more
“searching inquiry,” Gilbert at 782, before the court may exclude the expert testimony;
(2) if a qualified medical expert testifies that ethical considerations preclude a scientific
study that would yield supporting data for the expert’s opinion, the expert’s own
knowledge and experience, without such corroborating evidence, is sufficient to establish
a reliable basis for this opinion in satisfaction of MRE 702, as described in Gilbert,
supra, and Craig, supra; and (3) if the trial court finds the expert’s anecdotal evidence
based on the expert’s own knowledge and experience insufficient to show a reliable basis
for the expert’s opinion and permits the expert’s proponent an opportunity to provide
additional corroborating evidence, the proponent’s failure to provide additional
corroborating evidence constitutes a waiver of any further “searching inquiry.”




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 22, 2006                  _________________________________________
       p0919                                                                 Clerk